           Case 1:21-cv-01160-CM Document 2 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN LEE,

                             Plaintiff,

                       -against-                                       21-CV-1160 (CM)

MATTHEW F. COOPER, a Justice of the New York                ORDER DIRECTING PAYMENT OF
Supreme Court of the State of New York, in his                 FEE OR IFP APPLICATION
individual and personal capacity, as well as a state
actor for the State of New York,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the filing fees or an IFP application. Within

thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or submit the

attached IFP application. If Plaintiff submits the IFP application, it should be labeled with docket

number 21-CV-1160 (CM). If the Court grants the IFP application, Plaintiff will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:21-cv-01160-CM Document 2 Filed 03/26/21 Page 2 of 2




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   March 26, 2021
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
